El Jijez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción de desahucio en precario incoada por Antonio Pagán Silva contra Josefa Padín Tirado y José Car-dona. Alega el demandante que los demandados le adeuda-ban cierta cantidad de dinero para el cobro de la cual inter-puso acción ante la Corte Municipal de Arecibo, que resolvió la misma a favor del demandante y para ejecutar dicha sen-tencia se sacó a pública subasta una finca urbana pertene-ciente a los demandados, que le fué adjudicada al demandante y que los demandados se niegan a desalojar a pesar de no pagar canon o merced alguna al demandante por su ocupa-ción.
Aceptaron los demandados todas las alegaciones de la de-manda y alegaron como defensa especial tener constituido su hogar seguro en la finca de referencia, al cual no han renun-ciado. Los demandados han aceptado el otorgamiento de un pagaré a favor del demandante por la cantidad de $55. Al dorso de este documento la deudora principal, Josefa Padín Tirado, esposa del otro demandado José Cardona, *176eon el consentimiento de éste, dió en garantía la finca urbana de sn propiedad, que luego se adjudicó al de-mandante y que es objeto de la presente acción de desahucio. Esta finca se valoró en $400, comprometiéndose su dueña a no enajenarla ni gravarla mientras estuviera vigente la obli-gación contraída. La Corte de Distrito de Arecibo dictó sen-tencia declarando con lugar el desahucio condicionalmente, y condenando a los demandados al desalojo de la finca mencio-nada, siempre que el demandante reconozca el derecho de ho-gar seguro que en dicha casa tienen los demandados. Apeló el demandante de esta sentencia, atribuyendo a la corte el error de reconocer un'derecho de hogar seguro a favor de los demandados, quienes, a juicio del demandante, renunciaron el derecho de “homestead” a favor del mismo al consignar tal renuncia de modo expreso en el pagaré suscrito por ambos y al estipular en la garantía otorgada bajo juramento que la casa objeto del litigio respondería de la deuda, obligándose a no enajenarla ni gravarla en tanto estuviese en vigor la obli-gación contraída.
 En el pagaré, suscrito ante notario por los deman-dados, éstos declaran que renuncian los derechos y beneficios que les conceden el artículo 249 del Código de Enjuiciamiento Civil y los relacionados con el hogar seguro (homestead) así como los de notificación y demás leyes que puedan favorecer-les. Esta declaración aparece hecha separadamente por cada uno de los esposos demandados.
El artículo tercero de la ley para definir el “homestead” u hogar seguro y para- exentarlo de una venta forzosa dice que no será válida ninguna renuncia o traspaso de una finca así exentada, a menos que se consigne expresamente en la es-critura de traspaso por dicho jefe de familia, etc. En inglés se usa la palabra “conveyance” y se dice que la renuncia al “homestead” no será válida a menos que no lo disponga ex-presamente “the instrument of conveyance”. Las palabras de la ley revelan claramente su propósito. Cuando se trans-mite una propiedad no se entiende renunciado por el dueño *177su derecho al hogar seguro, a menos que se renuncie expre-samente este derecho en el.documento de transmisión. No se dice que este documento deba ser una escritura pública otor-gada ante notario. Es verdad que los actos y contratos que tengan por objeto la creación, transmisión, modificación o ex-tinción de derechos reales o bienes inmuebles deberán constar en documento público, pero la falta de este documento no afecta la validez del contrato, puesto que las partes pueden compelerse recíprocamente a cumplir confia formalidad'de la escritura, cuando han intervenido todos los requisitos necesa-rios para la validez del contrato que es obligatorio entre las partes. La palabra “conveyance” que usa el texto inglés equivale a trasmisión por escrito de propiedad o título a pro-piedad inmueble de una persona a otra. El hecho de que no se considere válida ninguna renuncia o traspaso a menos qu@ se haga constar expresamente en el documento de traspaso, no quiere decir que no pueda consignarse esta renuncia por escrito, cuando no se trate del otorgamiento de un documento de traspaso. Cuando realmente se esté realizando un acto de trasmisión, la ley requiere una renuncia expresa en el docu-mento donde se consigne dicha trasmisión para que se consi-dere abandonado el derecho de hogar seguro; pero cuando no se trate de un traspaso, si se consigna por escrito expresa-mente esta renuncia, los propósitos del estatuto han quedado cumplidos y debe acatarse y respetarse lo convenido por las partes.
En el presente caso el demandante facilitó a los de-mandados una cantidad en calidad de préstamo. Se otorgó un pagaré ante notario y en este documento ambos deman-dados hicieron constar que renunciaban a los derechos rela-cionados con el hogar seguro (homestead). Es posible que el demandante no hubiese facilitado su‘ dinero si no se le hu-biese ofrecido la garantía de la casa, con la renuncia expresa de los derechos de hogar seguro. Los demandados están im-pedidos de alegar y sostener que no han renunciado esos de-rechos, después de haberlo consignado así expresamente en *178un documento que está reconocido por ellos y autenticado por un notario. En el acto del juicio- el demandante hizo saber a la corte que ofreció a los demandados una propiedad de menor valor para que constituyeran su' hogar seguro. La corte inferior dice en su opinión que éste es un reconocimiento implícito del demandante del derecho de los demandados. No lo entendemos así nosotros. Los demandados renunciaron a su derecho de hogar seguro en un pagaré a cuyo dorso apa-rece descrita la finca dada en garantía del préstamo por la demandada Josefa Padín Tirado. El hecho de que el deman-dante haya ofrecido a los demandados una propiedad de me-nor valor para que constituyan su hogar no implica, a nues-tro juicio, una renuncia a su derecho de obtener el inmueble que sirvió de garantía al préstamo, sin quedar obligado a re-conocer en dicho inmueble a los demandados el derecho de hogar seguro que reclama.

Debe revocarse la sentencia apelada y dictarse otra en su lugar condenando a los demandados al desalojo de la finca que se describe en la demanda, sin especial condenación de costas.